124 U.S. 301 (1888)
UNITED STATES
v.
BOND.
Supreme Court of United States.
Submitted January 9, 1888.
Decided January 23, 1888.
APPEAL FROM THE COURT OF CLAIMS.
*302 Mr. Attorney General, and Mr. Felix Brannigan for appellant.
Mr. James E. Padgett for appellee.
MR. JUSTICE MILLER delivered the opinion of the court.
This is an appeal from a judgment of the Court of Claims awarding to John Bond, the appellee, the sum of $72.27.
The following facts were found by that court, upon which this judgment was rendered in favor of the claimant, and from which the present appeal is taken:
"Claimant enlisted in the United States Marine Corps at the Marine Barracks, Washington, D.C., October 29, 1879, as a private, was assigned to duty with the Marine Band at the time of his enlistment, and remained and performed duty with the band as a private from that time until May 1, 1881, when he was rated as a musician. Prior to this last mentioned date he was at no time rated as a musician, although playing in the band.
"Between the date of enlistment and May 1, 1881, the organization known as the Marine Band performed, under proper order, on the Capitol grounds and on the President's grounds. Prior to May 1, 1881, claimant received no additional compensation for such service."
Section 1613 of the Revised Statutes reads as follows:
"The marines who compose the corps of musicians known as the `Marine Band' shall be entitled to receive at the rate of four dollars a month each in addition to their pay as noncommissioned officers; musicians, or privates of the Marine Corps, so long as they shall perform, by order of the Secretary of the Navy or other superior officer, on the Capitol grounds or the President's grounds."
*303 In the opinion of the Court of Claims it is said that 
"The claimant was a `private of the Marine Corps.' He was one of `the marines who composed the organization known as the `Marine Band.' He performed on the Capitol grounds and on the President's grounds, under proper order, and, thus falling within the phraseology of the statute, he should have received the additional pay."
In this statement we entirely concur, and see no reason to disturb the judgment of the court, which is accordingly
Affirmed.